Case 1:20-cv-00008-R 5 OC nt 6 @ €2h16/20 Page.
se No LBB Pte bee Inmate Nan ek Rams, eat

Kent Williams

 

 

H447R- Tse Date: | (ZO __ inmate OAC ICK
Po BE JeOle Document Title: LAdvahon 10 SHPOC tt
Bets Le avo ©3727 Total Pages: 2 Inmate Initials vertvins Page Count:

| Document(s)_\_of_|

Jarred Stakes nestrict (ourt
For the District of Ziako

 

 

Rear Wives: [22 -cv— 000008 - ER

Plate, a
| nm ava cewnttbemenn afm Reclerecbona mn Suppo of _

Assi Warde) Mikey, Pod ing, Fiery Ro

ota L i Dew dna S

 

 

 

C7

 

 

 

LL, Keal Ue Declare Undw fevalty of lecyicy

 

Z Dod bed Sevelrny Ohad fers dy The Wordw ond mos A\tig
lin the lod” assis} meh.

| (cqveding SZMe_ON& reyaec 2. =
-Adp Rscov and uote my _crmnal apy ea Is Qa New $1983 an)
hrs CUY2 | Z C vaally) gel be returned unswlefedl oy a The Nocona,
Feaved, LT Mea YO he Z. cuted COS v Lewis, Shiels, ut a
“musaay AC Cgak is puthes om Bint. L_ cut toss ALCESS ‘bs Joc
Looks OC Cap a Waiting. pacclecrals Glasses etc, maddot's realy
stated Tp Blicies tod “oiteut Laude hag (Practices) us| tome! (
| not ae Ger Courhk things Ther. “seuteseel wed. Comey. fuss .
CS VL cleac. ZF z. “yaa ass Db Cats a Lal Piet
| 4.|\ on c\ Mga cz Avr hol suicidal. « Naess /| not
alloted Per alicy (Z dont Kod of fe Policy wn oF a Bity

odd yx) fy “Wo! acess of way some Low a Defewse) chy \e

of 2 ( Rock Page Please Copy f E-file)

 

 

 
Case 1:20-cv-00008-REB Document 69 Filed 12/16/20 Page 2 of 2
on Side watch. these concen bons, at +)res bachreDn etait /

7

feo \\ Jo shod it IS pot & Safely Ise, AC(eSss 1S yyst Ao
allowed. Your appears re Seamed whe ZL surges? “sabe * (of COMVZ
wr cell possesion ry Sale Cod only fight thing te da ~meaima fy] J
a tewah VeS« “COMPA, gqvards while zz Agave paper, Goofs, Peal ave
eye qlAsKs ¢ another Poom WAY Zo aes yn pally chaimy with &
Jor desk (cant gwe paper cts dnd eat Paper or eye gover ~ note
No declatodhion gave claicad evrdwte /opwisn eye gouging z
Jragonsed With me), Many CICS. zve made cttenat ull
atlempl fe come op with suggestions Bo thet Etrieumvet fhe
absurd laws sakely jsucs anh tay all Seay) fo Sone dearer
M You fave atess fo Conrts Latmg the €ontrahavd wry tve Filed
ty hd cof | iF vor VWawk more acess mean ful You must
C : yt 7 y
First Fell Clrarcias Yas ae net Sui adel wd get of watch
TSR ore basially ocd rede gush zd lowit le abke to Coder
cA vey bifurdi ng Ple of reduc! CONCYA Farms fur dha Court.
TZ beliwe, one, the reshictons Are wot leat tratl Laseds TWO,
(od , —_
casey Vo Een IS on peat. Tey mush teas, In hed pe being
able Ve Coed lau books | eke, Lath, Provide legal OSS LSTA CO
he Paralegal dors pot geal Fi, ~ Wor (ald she Cv Aalp PF ole
Los , MO AML ts de ko Per / Cones that actve lly
jo ext ') cle tos wed oe Jezel pepeckhk or yive le5al op wien
- ose Uf r Far MO
oc advill- cortarnly sk cod wet werk ety &

— » Yule - dig &utts
And shill, Cects dee, Le behee A vl) 7 y : i" 1 ee sw
Ll) be erro. Z Lave Q fight - a
Lege Pils. aud Lliiting - Z Amn pest jepeced om “hey hee
“on tounburtcle Fact there eXists “2 est oe le i LS Ath.
(| OSSCSS(U vt Cs flies fore Py / ’ “ be Fhageely wits
in cell fp :, eeded Fics, pokes, (egal Coerk é y
ng or @ Prolab 5oSil). hawk Yo

{ jai teal it it - j2-/6- 20%°
i\

viuatab
i / Keay Wilhanws

Gut glassesa. 9 2 f 2

asst gto ce pe LY

An A Var/ “WAVE!

 
